Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art does not teach or suggest that, in each of the plurality of liquid supply sections, an inner diameter of the branch path located downstream of the supply path with respect to a plane, which runs through an intersection of central axes of the plurality of branch paths and is orthogonal to a central axis of the supply path, is larger than an inner diameter of the branch path located upstream of the supply path with respect to the plane (as recited in Claim 11), or that, in each of the plurality of liquid supply sections, an acute angle defined by a central axis of the branch path located downstream of the supply path with respect to a plane, which runs through an intersection of the central axes of the plurality of branch paths and is orthogonal to a central axis of the supply path, and the plane is larger than an acute angle defined by a central axis of the branch path located upstream of the supply path with respect to the plane, and the plane (as recited in Claim 12) – in conjunction with the rest of the required structure of each . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, January 27, 2022